DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

NOTICE OF ALLOWANCE
This Office action is in response to the amendment filed April 20, 2022. Applicant has cancelled claims 2, 17, 22-26; and amended claims 1, 18-20, and 28. Following entry of the below Examiner’s amendment, claims 1, 3-16, 18-21, 27-28 are allowed.

	Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Chelsea Witte-Garcia, on 08/30/2022.

	In claim 1, line 7, replace “88 and 93” with --88 or 93--.

	In claim 18, line 3, replace “according” with --according to--.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a hematopoietic cell having a genetically engineered gene encoding CD33 that comprises at least one of the sequences of SEQ ID NOs: 88 or 93. 
The specification of the instant application discloses that the genetic modifications of SEQ ID NO: 88 and 93 were generated using a CRISPR system comprising a gRNA according to SEQ ID NO: 67. See Figure 26B. Doench et al. (2014) “Rational design of highly active sgRNAs for CRISPR-Cas9–mediated gene inactivation” Nature biotechnology, 32(12), 1262-1267, discloses a gRNA targeting the CD33 gene comprising SEQ ID NO: 67 of the instant application, e.g. see Supplemental Table 7, row 833. However, Doench does not teach or fairly suggest the genetic modifications of SEQ ID NOs: 88 and 93.
Regarding the concept of a hematopoietic cell having reduced or eliminated expression of CD33 and CD123, see the previous 35 U.S.C. 103 rejections for relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Priority
	This application is a Continuation application of U.S. Application 17/176,610 filed 02/16/2021; 16/701,818 filed 12/03/2019 (now U.S. Patent No. 10,925,902 B2); and 16/554,520
filed 08/28/2019; claiming priority based on U.S. Provision Application 62/809,202 filed 02/22/2019; 62/789,440 filed 01/07/2019; 62/728,061 filed 09/06/2018; and 62/723,993 filed 08/28/2018.

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/176,610 and 17/22,765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
The restriction requirements as set forth in the Requirement for Restriction/Election mailed 06/07/2021 have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). All restriction requirements in the instant application are hereby withdrawn. Accordingly, claims 12, 14-15, previously withdrawn from consideration as a result of the restriction requirements, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirements, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement (IDS)
The first IDS filed 04/20/2022 has been considered.
The second IDS filed 04/20/2022, not submitted as a PTO/SB/08 form, fails to comply with the provisions of 37 CFR 1.98. For example, each page does not include a column that provides a space next to each document to be considered for the examiner’s initials and a heading that clearly indicates that the list is an information disclosure statement. Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. 

Withdrawal of Prior Rejections/Objections
	All rejections and/or objections from the previous Office action mailed 12/21/2021 are hereby withdrawn.

Interview Summary
	This Office action includes an attached interview summary.

Conclusion
Claims 1, 3-16, 18-21, 27-28 are allowed. Claims 2, 17, 22-26 have been cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/Examiner, Art Unit 1633              
                                                                                                                                                                                          /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633